Citation Nr: 1813149	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-45 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1958 to July 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Low back complaints were noted in service; the current low back disorder has been related to active duty service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his low back disorder is the result of injury incurred during active duty service.  Specifically, the Veteran asserts that in compliance with his duties, he was often required to lift and carry 40 pound components of missiles at least two times per week.  The Veteran's service personnel records (SPRs) reflect that he served as an internal guidance repairman and further confirm that he worked in the internal guidance missile section.  

The service treatment records (STRs) contain several notations between October 1960, when he first began complaining of and seeking treatment for low back pain, through April 1961, approximately two months prior to his release from active duty.  The Veteran specifically reported in one instance exacerbated back pain from heavy lifting in January 1961, as well as recurrent low back pain in March 1961, following a day of heavy lifting and anterior leaning.  In April 1961, the treating physician noted that the Veteran had suffered from recurrent low back pain for the preceding 6-9 months.  After a lumbar spine X-ray, the treatment provider noted that the Veteran had straightening of the lordosis curve which may be due to muscle spasm, and was suggestive of disease at the sacroiliac joints.  

Post-service treatment records reflect that the Veteran was first diagnosed with degenerative changes of the lumbar spine in approximately October 2015.  In a January 2016 statement, he asserted that his back continued to ail him since his active service, but that he never made any effort to consult with a doctor because he was able to mitigate pain by engaging in home remedies and over-the-counter medications.  

The Veteran is competent to describe the nature and extent of both his duties during service, as well as any injuries suffered.  He is also credible in this regard, particularly as the in-service injuries are corroborated by his STRs.  Thus, based on the lay statements and medical evidence of record, the evidence supports a finding that he experienced back symptoms in the course of performing his duties during active service.  

In an April 2016 VA examination, the examiner confirmed a diagnosis of degenerative disc disease of the lumbar spine, with associated intervertebral disc syndrome.  The Veteran relayed the history of his injury, including in-service and post-service symptoms.  He again contended that while he suffered from back pain since service, he noticed an especially painful onset of low back pain and stiffness in 2009 when gardening.  He stated that he treated the symptoms conservatively with acupuncture and a topical analgesic.  Later, when lifting a desk into his car in 2015, he developed low back pain accompanied by radiation of his posterior right thigh and dull nagging.  He then sought treatment which culminated in his diagnosis.  

The examiner opined that the Veteran's low back disorder was less likely than not related to his active service.  The examiner rationalized that although the Veteran was treated for lumbar strain during service, there is no evidence that these symptoms limited him in any way following his discharge.  Furthermore, the examiner stated that the Veteran did not seek treatment until approximately 50 years following his separation from active service, and as such, the current lumbar spine disorder is more likely than not a result of age-related degeneration. This evidence weighs against the claim.

Treatment notes from a private medical provider in June 2016 indicated that the provider had reviewed the medical records and was fully aware of the Veteran's in-service injuries.  The clinician related that, based on a current MRI, the Veteran had severe stenosis at L2-3 and was being referred for pain management and conservative physical therapy.  The clinician opined that after reviewing the MRI, the Veteran had isolated lesions at L2-3 which was quite unusual in conjunction with age-related degenerative disc disease.  

Further, correlation of his past injuries with progressive worsening of pain suggests in favor of traumatic injury causing severe stenosis at L2-3, rather than age-related degeneration and arthritis.  The treatment provider then finally opined that the Veteran's in-service injuries and subsequent development of stenosis suggests strong causation between the injuries and the Veteran's current diagnosis. This evidence weighs in favor of the claim.

Resolving reasonable doubt in the Veteran's favor, service connection for a low back disorder is warranted.  First, there is competent evidence of a current low back disorder as identified in the Veteran's medical records, as well as his VA examination.  In addition, there is competent and credible evidence of back injuries incurred during service.  He has consistently reported that he sustained injuries of his back during service, and that his back has ailed him since then.  He is credible and competent in this respect.  Further, his reports are corroborated, at least in part, by his STRs.  Moreover, the DD Form 214 reflects a military occupational specialty (MOS) fitting the description of the injury he sustained in service, and which is consistent with the nature of such service. 

The record also contains evidence of a nexus between the Veteran's service and his current low back disorder.  In this regard, the private opinion is assigned significant probative weight, as it is based on a thorough review of the Veteran's medical history, consideration of the Veteran's competent and credible reports of in-service back injuries, and citation to medical principles.  In addition, the opinion provided a fully articulated and sound rationale for the conclusion reached.

In conclusion, the evidence supportive of the claim is at least as probative as the evidence against the claim.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for a low back disorder is granted.


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


